Citation Nr: 0725870	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1967 to 
June 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran testified at a Board 
videoconference hearing in May 2007. 

The veteran submitted additional private medical evidence and 
a lay statement from his wife during his May 2007 
videoconference hearing.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, because this evidence was submitted with a waiver of 
RO consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304(a) (2006).


FINDING OF FACT

The veteran's PTSD does not demonstrate occupational and 
social impairment with deficiencies in most areas, but does 
demonstrate occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2006).    





REASONS AND BASES FOR FINDING AND CONCLUSION

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's current PTSD disorder is rated at 30 percent 
under Diagnostic Code 9411, PTSD.  38 C.F.R. § 4.130.  The 30 
percent evaluation is effective from August 5, 2002, the date 
of receipt of the original claim for service connection for 
PTSD.  

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (August 5, 2002), until the present.  This 
has resulted in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).    

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent is appropriate when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id. 

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.
The higher the score, the higher the overall functioning of 
the individual is.  For example, a score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  DSM-IV at 
46-47.

The Board grants the appeal in part and denies the appeal in 
part.  In this regard, there is some evidence consistent with 
a higher 50 percent rating.  

In particular, VA treatment records from 2004 to 2005 reveal 
signs and symptoms of anger, nightmares, anxiety, social 
impairment, mood swings, occasional depression, a guarded 
demeanor, monosyllabic speech, and limited judgment at times.   
At the May 2007 hearing, the veteran also reported 
forgetfulness in completing tasks, occasional suicide 
ideation, and occasional irritability.  VA mental health 
treatment records show that the veteran's motivational and 
mood symptoms vacillated throughout the appeal period, with a 
VA November 2004 mental health evaluation particularly 
showing symptoms indicative of a higher 50 percent rating.  
VA treatment records also reveal that the veteran has had 
occasional therapy and is on several psychiatric medications.  
Significantly, his GAF scores have ranged from 50 to 60, 
indicative of moderate difficulty in social and occupational 
functioning.  
  
Although the evidence does not demonstrate that the veteran 
has all of the symptoms listed for the 50 percent rating, it 
is not required.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  Resolving any doubt in the veteran's 
favor, treatment records show occupational and social 
impairment with reduced reliability and productivity, 
indicative of a 50 percent rating.      

However, overall, the evidence of record does not warrant an 
even higher 70 percent rating.  38 C.F.R. § 4.7.   
Specifically, the July 2003 VA psychiatric examiner and 
subsequent VA outpatient examinations and mental health 
records demonstrated only occasional suicide ideation; no 
obsessional rituals which interfere with routine activities; 
no speech intermittently illogical, obscure, or irrelevant 
(speech was generally normal and only unusual on one 
occasion); no near-continuous panic (depression was noted at 
times); no impaired impulse control (concentration, judgment, 
and insight were generally fair, although veteran reported  
several instances of irritability and some violence); no 
spatial disorientation (veteran was oriented to person, 
place, and situation); no neglect of personal appearance and 
hygiene (no hygiene problems were recorded); and only some 
difficulty in establishing and maintaining effective 
relationships (at the hearing, veteran still reports a close 
relationship with family, with involvement in his church, and 
occasional conversations with soldiers he served with).  

While the veteran is clearly having problems associated with 
PTSD, it can not be said that all of his difficulties are 
associated with PTSD.  In this regard, it is important for 
the veteran to understand that without giving him the benefit 
of the doubt, a 50 percent evaluation could not be justified 
(for the reasons cited above), let alone a 70 percent 
evaluation. 

Most importantly, with regard to employment, there is no 
indication that his service-connected psychiatric disability 
forced the veteran to retire from his 30-year career as a 
boilermaker in April 2002.  In fact, a VA mental health 
progress note dated in January 2004 records the veteran's 
assertion that he retired only due to a nonservice-connected 
skull fracture he suffered right before retirement, providing 
evidence against this claim.  A November 2004 VA mental 
evaluation notes the veteran's frustration due to feeling 
overwhelmed by financial problems after his retirement.  

In sum, the evidence of record does not show that his 
service-connected PTSD significantly impacts his ability to 
work, but rather, a nonservice-connected condition caused his 
retirement. Consequently, a 70 percent rating is clearly not 
warranted.   

Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  Fenderson, 12 
Vet. App at 126.  The preponderance of the evidence supports 
a disability rating of 50 percent, but no higher, for the 
veteran's service-connected PTSD.  38 C.F.R. § 4.3.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated August 2002, June 
2003, December 2003, and October 2004.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate both the initial service connection and 
subsequent downstream increased initial rating claims; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

With regard to additional 1st element notice, there is no 
letter from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the fourth element of notice, only the 
supplemental October 2004 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.  
Notably, the RO did not provide notice of this element prior 
the initial adjudication on appeal.  Pelegrini, 18 Vet. App. 
at 120.    

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or in the content of the four elements of VCAA notice 
is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the 4th element of VCAA notice and the due 
to the content error in providing no 1st element Dingess 
notice has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence, 
hearing testimony, and lay statements showing actual 
knowledge of the evidence required for his increased initial 
rating claim.  In addition, the actual supplemental notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  Overall, even though 
the VA, under Sanders, may have erred by relying on various 
post-decisional documents to conclude that adequate VCAA 
notice has been provided, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  At the hearing, it was clear that the veteran 
understood the evidence required for an increased rating.

The Board also notes that this appeal stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement regarding 
an initial disability rating, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  In this case, in the rating decision 
on appeal, the veteran's original service connection claim 
was granted, and a disability rating and effective date 
assigned.  Thus, VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  Dingess at 490.  See also Dunlap v. 
Nicholson, No 03-320 (U.S. Vet. App. March 22, 2007).  

In any event, the RO issued an additional VCAA notice letter 
in December 2003 and October 2004 with information specific 
to the claim for an increased initial rating for PTSD.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), relevant VA 
outpatient treatment records, and a VA psychiatric 
examination.  The veteran has not provided authorization for 
any additional private medical records.  The veteran was 
provided the opportunity to testify at a hearing.  Neither 
the veteran nor his representative has contended that any 
additional evidence remains outstanding.  Therefore, the 
Board is satisfied that all relevant evidence identified by 
the veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating of 50 percent for PTSD is 
granted.    


____________________________________________
JOHN J .CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


